Citation Nr: 1715661	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-46 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2013 rating decision denied service connection for tinnitus, bilateral hearing loss and a bilateral knee disability.  In the Veteran's September 2016 Substantive Appeal, he requested to withdraw his appeal of entitlement to service connection for a bilateral knee disability.  As such, the issue of entitlement to service connection for a bilateral knee disability is not on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2013 rating decision denied service connection for bilateral hearing loss and tinnitus because there was no evidence showing hearing loss and there was a lack of in-service noise exposure.  A review of his DD-214 shows his MOS as cook but he was affiliated with an armored unit during active duty, making it possible that he was exposed to noise in service.

The Board finds that the Veteran should be afforded a VA medical opinion to discuss the etiology of the his claimed bilateral hearing loss and tinnitus.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not been previously provided with a VA examination for his claims.  Notes in his post-service treatment records show that he has trouble hearing the television or radio and he has to strain to hear and understand conversations.  The Veteran had normal hearing upon entrance and at separation from active duty based on his service treatment records.  The Veteran has provided evidence of an indication of an in-service injury to his hearing via several statements submitted in January 2012 and April 2012, in which he provided that, prior to his duties as a cook, he was transferred to artillery using 155 howitzers and other large weapons and was exposed to prolonged loud noise.  Despite the aforementioned evidence, however, absent a medical opinion from a competent medical examiner regarding the issue of etiology, such evidence is currently insufficient to decide the claim.

Accordingly, as the Veteran is competent to describe diminished hearing acuity and with noise exposure to artillery pieces in service, he should be provided a VA examination in order to determine if his decreased hearing acuity is a disability for VA purposes and whether it may be related to service.  An opinion concerning the etiology of tinnitus complaints also should be sought.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records the Veteran wants considered should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, attempt to obtain and associate with the claims file any relevant treatment records from VA medical centers, as well as any records from private providers he wants VA to consider.  All actions to obtain the requested records should be documented fully in the claims file.

2. After any additional records are associated with the claims file, provide the Veteran with a VA examination before an appropriate professional in order to determine whether his claimed bilateral hearing loss and tinnitus were incurred in service.  The claims file should be made available to and be reviewed by the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hearing loss and tinnitus were due to service, to specifically include consideration of the Veteran's allegations of exposure to acoustic trauma. 

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


